DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Preliminary Amendment, filed on 9/15/2021 has been entered and acknowledged by the Examiner. In the instant application, claims 15-35 have been considered and examined.  Claim(s) 1-14 has/have been canceled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 20, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton (EP 2175436A1).
As to claim 15, Barton discloses an optical device (Fig. 1), comprising: a light source (1 UV LED chips) having an output surface (inherent); a downstream converter (5 layer of phosphor) having an input face (bottom face) and an output face (top face); and an image mask (6 opaque ink) disposed adjacent to the output face (top surface of 5), wherein the image mask (6) is configured such that picture information (Fig. 3; 0013) is projected as light is emitted by the light source (1) from the output surface, through the downstream converter (5) and through the image mask (6).

As to claim 16, Barton discloses further comprising: an optical element (Fig. 1; 7 clear epoxy) disposed downstream of the light source (1) and through which light emitted by the light source passes (see Fig. 1).

As to claim 20, Barton discloses wherein the image mask (6) is formed as a screen (screen; Fig. 3; 0015 dot matrix).

As to claim 24, Barton discloses further comprising: a second light source (Choose a 2nd of the two 1s; UV LED chips); and a circuit board (2 printed circuit board), wherein the light source (1st 1) and the second light source (2nd 1) are both connected to the circuit board (2).

As to claim 25, Barton discloses wherein the downstream converter (5) converts the light emitted by the light source into white light (0008).

Claim(s) 15, 19, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Pub. 2007/0240346:”Li”).
As to claim 15, Li discloses an optical device (Figs. 2a and 2b), comprising: a light source (4 LEDs) having an output surface (Figs. 2a and 2b); a downstream converter (6 phosphor) having an input face and an output face (Fig. 2a and 2b); and an image mask (13 mask or stencil) disposed adjacent to the output face (output face of 6), wherein the image mask is configured such that picture information is projected as light is emitted by the light source from the output surface, through the downstream converter and through the image mask (Figs. 2a and 2b).

As to claim 19, Li discloses the image mask (13) includes at least two regions having differently arranged holes (“EX” and “IT”) and thereby different translucence causing a light picture projected by the optical device to have regions of different brightness (The EX region has more opening space than the IT region so EX will be a region of greater brightness than IT.).  

 As to claim 23, Li discloses further comprising: a heat conductor (2 sheet metal light box) disposed adjacent to the image mask (13).

As to claim 24, Li discloses further comprising: a second light source (other 4 Fig. 2a and 2b); and a circuit board (2 sheet metal light box), wherein the light source and the second light source are both connected to (see Figs. 2a and 2b) the circuit board (2).  

As to claim 25, Li discloses wherein the downstream converter (6) converts the light emitted by the light source (4) into white light (0044).  

Claim(s) 15, 16, 26, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toko (EP3572721A1).
As to claim 15, Toko discloses an optical device (Fig. 1), comprising: a light source (1) having an output surface (Fig. 1); a downstream converter (2 collimating optical system (light conversion part)) having an input face and an output face (Fig. 1); and an image mask (3 liquid crystal element; liquid crystal element is dynamic image mask.) disposed adjacent to the output face (Fig. 1), wherein the image mask (3) is configured such that picture information (5 virtual screen) is projected as light is emitted by the light source (1) from the output surface (Fig. 1), through the downstream converter (2) and through the image mask (3).  

As to claim 16, Toko discloses further comprising: an optical element (4 projection lens) disposed downstream of the light source (1) and through which light emitted by the light source (L spot light; 0010;0011) passes.

As to claim 26, Toko discloses wherein the optical device is part of a vehicle lamp (0009; vehicle).

As to claim 28, Toko discloses an optical device (Fig. 1 and 2A), comprising: a light source (1 light source) having an output surface; a downstream converter (6 fluorophor) having an input face and an output face (Fig. 1); and an image mask (3 liquid crystal element with plurality of pixel regions; In the art an liquid crystal element can be considered a variable image mask.) disposed between the output surface and the input face (see Fig. 1), wherein the image mask (3) is configured such that picture information (Fig. 2A) is projected (5) as light is emitted by the light source from the output surface, through the image mask (3), and through the downstream converter (6).  

As to claim 29, Toko discloses further comprising: an optical element (4 projection lens) disposed downstream of the downstream converter (6) and through which light emitted by the light source passes (Fig. 2A; L spot light is light emitted by the light source; 0011).  

Claim(s) 15-17, 20 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchberger (EP3282182A1).
As to claim 15, Buchberger discloses an optical device (Fig. 5 top half), comprising: a light source having an output surface (50.1-50.3 individual light sources); a downstream converter (52.1-52.3 lighting sub-optics) having an input face and an output face (Fig. 5); and an image mask (28.1-28.3 second image mask) disposed adjacent to the output face, wherein the image mask (28.1-28.3) is configured such that picture information is projected as light is emitted by the light source (50.1-50.3) from the output surface, through the downstream converter (52.1-52.3) and through the image mask (28.1; Fig. 5).

As to claim 16, Buchberger discloses further comprising: an optical element (Fig. 5; 30.1-30.3 second projection lens) disposed downstream of the light source (50.1-50.3) and through which light emitted by the light source passes (See Fig. 5).

As to claim 17, Buchberger discloses wherein the image mask (28.1-28.3) is at least partially made of metal (page 4/14 paragraph beginning “For both the first image masks 18.1…”; reflective metal). 

As to claim 20, Buchberger discloses wherein the image mask (28.1-28.3) is formed as a screen (see Fig. 1).  
 
As to claim 27, Buchberger discloses wherein the optical device (top half of Fig. 5) is included in an optical arrangement (Fig. 5) that includes a second optical device (bottom half  of Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger.
Regarding claim 21, Buchberger discloses wherein the image mask is electrically conductive (page 4/14 paragraph beginning “For both the first image masks 18.1…”; reflective metal) except for such that a defect in the image mask can be detected by a change in resistance of the image mask.
The Examiner takes official notice of “such that a defect in the image mask can be detected by a change in resistance of the image mask” as it is common knowledge to one in the art capable of instant and unquestionable demonstration as being well-known (MPEP 2144.03 A).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use detection of change in resistance of the image mask as taught by Official Notice for the image mask as disclosed by Buchberger to utilize the advantage of measuring resistance to determine status/properties of a metallic device.

Regarding claim 22, Buchberger discloses wherein the image mask is electrically conductive (page 4/14 paragraph beginning “For both the first image masks 18.1…”; reflective metal) except for such that light source is supplied with energy through the image mask.
The Examiner takes official notice of “such that light source is supplied with energy through the image mask” as it is common knowledge to one in the art capable of instant and unquestionable demonstration as being well-known (MPEP 2144.03 A).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light source power supplied through the image mask as taught by Official Notice for the image mask as disclosed by Buchberger to utilize the advantage of using an already existing electrically conductive part to supply energy to other items in a device such as a light source.  Further, the word “energy” is a broader term than power or voltage so that any light shining in the reverse direction through the image mask and hitting the light source would also supply thermal energy to the light source.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton.
Regarding claim 27, Barton discloses the invention as disclosed above except for the optical device is included in an optical arrangement that includes a second optical device..
Barton teaches the optical device and an optical arrangement (see rejection to claim 15; Fig. 1;). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the optical device is included in an optical arrangement that includes a second optical device”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the optical device of Barton with the limitation “the optical device is included in an optical arrangement that includes a second optical device” through Duplication of Parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, mere duplication of parts has no patentable significance and involves only routine skill in the art. (See MPEP 2144.04 VI B) and/or this would increase the size of the dot matrix or segmented displays (title).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toko in view of Li.
Regarding claim 30, Toko discloses the invention as disclosed above except for wherein the image mask includes a first region and a second region that have differently arranged holes, and wherein the light that is emitted through the first region has a different brightness than does the light that is emitted through the second region.
Li teaches wherein the image mask includes a first region (“EX” region) and a second region (“IT” region) that have differently arranged holes (Fig. 2a), and wherein the light that is emitted through the first region has a different brightness (the “EX” region will be brighter than the “IT” region in the fact that the holes are larger in the “EX” region.) than does the light that is emitted through the second region.
Therefore, it would have been obvious to a PHOSITA, before the effective filing date of the claimed invention, to use image mask configuration as taught by Li for the image mask as disclosed by Toko to utilize a mask for creating the word “EXIT” and/or simple substitution of one image mask for another to obtain predictable results.
	

Allowable Subject Matter
Claims 31-35 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art fails to teach or suggest the optical device, wherein the image mask includes at least two regions of different thickness and thereby different translucence causing a light picture projected by the optical device to have regions of different brightness, in combination with the remaining limitations of the claim.

Regarding claim 31, the prior art fails to teach or suggest a method of manufacturing an optical device, comprising: coating an output face of a downstream converter with a material from which an image mask is formed, and wherein an output surface of a light source is disposed adjacent to the input face of the downstream converter; removing a portion of the material so as to form the image mask, wherein the image mask is disposed adjacent to the output face of the downstream converter, and wherein the image mask is configured such that picture information is projected as light is emitted by the light source from the output surface, through the downstream converter and through the image mask, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. Z./Examiner, Art Unit 2875                                                                                                                                                                                                        


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875